DETAILED ACTION
This office action is in response to application filed on June 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/701786, filed on 12/03/20212.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig. 2D appears to contain details of Fig. 2C, which is unclear as to whether this was made on purpose or due to scanning problems.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Language “(b) thereafter, independently auditing the obtained estimated spatial distribution of carbon content in the unit of land by” should read “(b) thereafter, independently auditing the 
Language “(i) stratifying the unit of land into a plurality of strata based, at least in part, on the obtained estimated spatial distribution of carbon content” should read “(i) stratifying the unit of land into a plurality of strata based, at least in part, on the 
Language “(ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land” should read “(ii) determining a quantity of locations based on the 
Language “(iii) randomly selecting a location for each of the determined quantity of locations, wherein the randomly selected locations are allocated between the plurality of strata” should read “(iii) randomly selecting a location for each of the determined quantity of locations, wherein 
Language “(iv) for each of the randomly selected locations, determining a sample carbon content” should read “(iv) for each randomly selected location of the randomly selected locations, determining a sample carbon content” to provide appropriate antecedence basis.
Language “(v) determining, at least partially based on the determined sample carbon contents for the randomly selected locations, a total carbon content in the unit of land” should read “(v) determining, at least partially based on .
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:
Language should read “The method of Claim 1, wherein determining the sample carbon content for each randomly selected location of the randomly selected locations comprises determining sample carbon content in at least one layer of measured mass of soil over a determined area of the unit of land” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:
Language should read “The method of Claim 5, wherein determining the sample carbon content for each randomly selected location of the randomly selected locations comprises determining at least one of. a cutting shoe diameter, a push depth, and a hole depth, associated with the measured mass of soil” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:
Language should read “The method of Claim 1, wherein determining the sample carbon content for each randomly selected location of the randomly selected locations comprises determining composite carbon content from each randomly selected location” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:
Language should read “The method of Claim 7, wherein determining the composite carbon content from each randomly selected location includes compositing at least two layers of equal mass of soil from each randomly selected location” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
Language should read “The method of Claim 1, further comprising reporting the determined sample carbon content for each randomly selected location by at least one of absolute weight of carbon, absolute mass of carbon, percentage weight of carbon, percentage mass of carbon, fractional weight of carbon and fractional mass of carbon” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:
Language should read “The method of Claim 11, wherein the designated quantity of strata is up to seven strata” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Language should read “The method of Claim 14, wherein determining the stratum boundary is based, at least in part, on a cumulative function of a square root of frequencies of occurrence of carbon derived from the estimated spatial distribution of carbon content in the unit of land” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Language should read “The method of Claim 13, wherein determining the stratum boundary comprises determining an optimum stratum boundary under Neyman allocation” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Language should read “The method of Claim 1, wherein the determination of the sample carbon content for each randomly selected location of the randomly selected locations comprises using at least one of a CNS analyzer and a near infrared spectroscopic analyzer to determine the sample carbon content” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:
Language should read “The method of Claim 17, wherein the sample carbon content is determined from one of a hole pushed in .  
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
Language should read “The method of Claim 1, wherein the information associated with the unit of land with the soil carbon distribution is selected from a group consisting of: terrain information, gamma radiometric information, climate information, geologic information, regolith information, information associated with a regional prediction of spatial distribution of carbon content, land use classification information, soil survey data, and known soil carbon information associated with the unit of land” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
Language “(b) thereafter, independently auditing the obtained estimated spatial distribution of carbon content in the unit of land by” should read “(b) thereafter, independently auditing the  estimated spatial distribution of carbon content in the unit of land by” to provide appropriate antecedence basis.  
Language “(i) stratifying the unit of land into a plurality of strata based, at least in part, on the obtained estimated spatial distribution of carbon content” should read “(i) stratifying the unit of land into a plurality of strata based, at least in part, on the 
Language “(ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land” should read “(ii) determining a quantity of locations based on the 
Language “(v) determining, at least partially based on the determined first sample carbon contents for the first locations, a first total carbon content in the unit of land” should read “(v) determining, at least partially based on 
Language “(vi) randomly selecting a location for each of the determined quantity of locations to form a second set of locations, wherein the second set of locations are allocated between the plurality of strata” should read “(vi) randomly selecting a second location for each of the determined quantity of locations to form a second set of locations, wherein the second set of locations are allocated between the plurality of strata” to provide appropriate antecedence basis.
Language “(viii) determining, at least partially based on the determined second sample carbon contents for the second set of locations, a second total carbon content in the unit of land” should read “(viii) determining, at least partially based on .
Appropriate correction is required.

Claim 24 is objected to because of the following informalities:
Language “(b) thereafter, independently auditing the obtained estimated spatial distribution of carbon content in the unit of land by” should read “(b) thereafter, independently auditing the 
Language “(i) stratifying the unit of land into a plurality of strata based, at least in part, on the obtained estimated spatial distribution of carbon content” should read “(i) stratifying the unit of land into a plurality of strata based, at least in part, on the 
Language “(ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land” should read “(ii) determining a quantity of locations based on the  estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land” to provide appropriate antecedence basis.
Language “(v) determining, at least partially based on the determined first sample carbon contents for the first locations, a first total carbon content in the unit of land” should read “(v) determining, at least partially based on 
Language “(vi) re-stratifying the unit of land into a plurality of re-stratified strata based, at least in part, on the first sample carbon content” should read “(vi) re-stratifying the unit of land into a plurality of re-stratified strata based, at least in part, on the determined first sample carbon contents”.
Language “(vii) randomly selecting a location for each of the determined quantity of locations to form a second set of locations, wherein the second set of locations are allocated between the plurality of strata” should read “(vi) randomly selecting a second location for each of the determined quantity of locations to form a second set of locations, wherein the second set of locations are allocated between the plurality of strata” to provide appropriate antecedence basis.
Language “(ix) determining, at least partially based on the determined second sample carbon contents for the second set of locations, a second total carbon content in the unit of land” should read “(ix) determining, at least partially based on .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “(ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land” which is unclear since according to the original specification “the designated quantity or number of strata is based at least partly on any one or more of diversity of landscape, land use type, total area, and allowable uncertainty in quantifying the first total carbon content” (see [0026], see also [0027] and [0082]). In other words, the number of strata (not the quantity of locations) is obtained based on a level of uncertainty. Similar language is recited in independent claims 20 and 24, with none of the dependent claims clarifying this language.
For examination purposes, claim language is interpreted as described in the prior art (see below). 

Claim 21 recites “the designated level of uncertainty associated with the carbon content in the unit of land is based on a confidence interval of the total carbon content in the unit of land” which is unclear as to what carbon content is being referred to since independent claim 20 recites “a first sample carbon content”, “a first total carbon content”, “a second sample carbon content” and “a second total carbon content”. Similar language is recited in claim 25.
For examination purposes, claim language is interpreted as “the designated level of uncertainty associated with the first total carbon content in the unit of land and the second total carbon content in the unit of land is based on a confidence interval of the total carbon content in the unit of land”. 

Examiner’s Note
Claims 1-26 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under Step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., quantifying soil carbon in a unit of land), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claims 20 and 24 are not directed to a judicial exception because the claims integrate the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., quantifying soil carbon in a unit of land), therefore the claims are eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-19, 21-23 and 25-26, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 9-11, 13, 19-21 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miklos (M. Miklos et al, “Mapping and comparing the distribution of soil carbon under cropping and grazing management practices in Narrabri north-west New South Wales”, Australian Journal of Soil Research, 6 May 2010, volume 48, pages 248-253, 256-257, IDS record), hereinafter ‘Miklos’, in view of Gibbs (Gibbs et al., Monitoring and estimating tropical forest carbon stocks: making REDD a reality, 2007, Environ. Res. Lett. 2 045023, IDS record), hereinafter ‘Gibbs’.
Regarding claim 1. 
Miklos discloses: 
A method of quantifying soil carbon in a unit of land (Fig. 3; p. 249, col. 1, section – “Overview of processes”: a process for mapping soil carbon in a unit of land (e.g., farm) is presented), the method comprising:
(i) stratifying the unit of land into a plurality of strata (Fig. 3 – “Strata Sampling Design”; p. 249, col. 2, section “Stratification and soil sampling”: stratification of unit of land was based on interpolated sensor measurements (M-SP) resulting in 20 soil sampling strata); 
(ii) determining a quantity of locations (Fig. 3 - “Soil Sampling (stratified random)”; p. 249, col. 2, section “Stratification and soil sampling”: stratified random sampling was performed to determine 3 soil sampling sites within each stratum of the 20 soil sampling strata obtained (see Fig. 5); examiner interprets a quantity of locations is first determined in order to select the actual locations for sampling); 
(iii) randomly selecting a location for each of the determined quantity of locations, wherein the randomly selected locations are allocated between the plurality of strata (Fig. 3 - “Soil Sampling (stratified random)”; p. 249, col. 2, section “Stratification and soil sampling”: stratified random sampling was performed to determine 3 soil sampling sites within each stratum of the 20 soil sampling strata obtained (see Fig. 5); examiner interprets a quantity of locations is first determined in order to select the actual locations for sampling); 
(iv) for each of the randomly selected locations, determining a sample carbon content (Fig. 3 - “Point estimates of Carbon”; p. 249-250, sections “MIR Spectroscopy/Spectral calibration”: collected samples are analyzed using laboratory techniques to determine total/organic/inorganic carbon content); and 
(v) determining, at least partially based on the determined sample carbon contents for the randomly selected locations, a total carbon content in the unit of land (Fig. 3 – “Carbon estimates of stratified areas/Continuous Soil Carbon Maps”; p. 250-252, section “Soil carbon mapping”: class maps of soil carbon are generated based on carbon data obtained from sampling and models).

Miklos does not disclose:
(a) obtaining an estimated spatial distribution of carbon content in the unit of land by: 
(i) correlating information associated with the unit of land with soil carbon distribution, and 
(ii) inputting the correlated information into a carbon content prediction model to predict the estimated spatial distribution of carbon content in the unit of land; and 
(b) thereafter, independently auditing the obtained estimated spatial distribution of carbon content in the unit of land by (i)-(v), wherein: 
(i) stratifying the unit of land into a plurality of strata based, at least in part, on the obtained estimated spatial distribution of carbon content; 
(ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land. 

Regarding (a) obtaining an estimated spatial distribution of carbon content in the unit of land; and (b) thereafter, independently auditing the obtained estimated spatial distribution of carbon content in the unit of land by (i)-(v), wherein: (i) stratifying the unit of land into a plurality of strata based, at least in part, on the obtained estimated spatial distribution of carbon content, and (ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land, Gibbs teaches:
“Systematic and random sampling designs are the two broad types of schemes used to estimate forest carbon stocks at the country level (Paciomik and Rypdal 2003). Systematic sampling uses a regularly spaced grid to identify plot locations across an entire region, while random sampling chooses plot locations by chance. Without stratification, both schemes may over- or under-sample because patterns in nature are inherently clumpy and not likely to be randomly distributed. Stratification of systematic and random sampling schemes by broad forest types greatly increases survey efficiency by reducing unnecessary sampling and ensuring that major variation has been captured. It is important to assess how forest carbon stocks vary across a country before designing a stratified sampling scheme (Brown 2002). This information is used to define sampling strata or broad forest categories with similar forest carbon stocks … Once a country’s forest strata have been identified, the layout and number of plots needed to achieve a desired level of precision can be determined based on standards of acceptable sampling error” (p. 6, col. 1, line 3 – col. 2, line 15: assessment of carbon stocks variation in a country (analogous to estimated spatial distribution of soil carbon content) are important for defining a stratified sampling scheme for inferring (analogous to auditing) carbon stocks for a unit of land (e.g., forest, see p. 5, col. 2, lines 5-7); without stratification, sampling techniques may over- or under-sample, therefore, in order to increase survey efficiency, the number of plots (locations) is determined after strata (which is defined based on assessment of carbon stocks variation) have been identified and based on standards of acceptable sampling error (designated level of uncertainty)); and
“Country-level forest carbon stocks can then be estimated using the statistically sampled ground-based data. Allometric relationships are first applied to the ground-based forest measurements to estimate the average carbon stocks in each forest strata (Forest C/ha). A country’s forest carbon stocks can then be estimated by applying the average carbon density values across a national land-cover map or to a forest statistics table with the same forest strata” (p. 7, col. 1, lines 3-11: country-level forest carbon stocks (analogous to soil carbon map) are created using sample ground-based data).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to (a) obtain an estimated spatial distribution of carbon content in the unit of land; and (b) thereafter, independently audit the obtained estimated spatial distribution of carbon content in the unit of land by (i)-(v), wherein: (i) stratifying the unit of land into a plurality of strata based, at least in part, on the obtained estimated spatial distribution of carbon content, and (ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land, motivated by Gibbs teaching about how carbon stocks variation across a country is important to assess before designing a stratified sampling scheme, the suggestion about sampling schemes over- or under-sampling without stratification (which is based on assessment of carbon stocks variation), and also the recommendation about the number of plots (locations) needed to achieve a desired level of precision being determined based on standards of acceptable sampling error, in order to use the initial estimate (i.e., estimated spatial distribution of carbon content in the unit of land) to better stratify and sample the land in Miklos’ technique and result in a better final determination of total carbon content by Miklos.

Regarding (a) obtaining an estimated spatial distribution of carbon content in the unit of land by: (i) correlating information associated with the unit of land with soil carbon distribution, and (ii) inputting the correlated information into a carbon content prediction model to predict the estimated spatial distribution of carbon content in the unit of land, Gibbs further teaches:
	“Information on soil types, drainage class, elevation, topography and land-use history are likely universally important to understanding the spatial distribution of carbon stocks” (p. 6, col. 2, lines 2-5: information associated with the unit of land such as soil types, elevation, topography, land-use history, etc., are useful for understanding the spatial distribution of carbon stocks); and
“Brown developed rule-based models based on climate, soils, topographic, population and land-use information to spatially extrapolate forest inventory data archived by the FAO and produce maps of forest carbon stocks in the 1980s (Brown et al 1993, Iverson et al 1994, Brown and Gaston 1995, Gaston et al 1998)” (p. 8, col. 1, par. 1: rule-based models based on information associated with the unit of land have been developed to extrapolate forest inventory data (analogous to soil carbon distribution) and produce maps of forest carbon stocks (see for example Fig. 2)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to (a) obtain an estimated spatial distribution of soil carbon content in the unit of land by: (i) correlating information associated with the unit of land with soil carbon distribution, and (ii) inputting the correlated information into a carbon content prediction model to predict the estimated spatial distribution of carbon content, in order to produce reliable maps of carbon content utilizing important information needed to understand the spatial distribution of carbon content.

Regarding claim 2. 
Miklos in view of Gibbs discloses all the features of claim 1 as described above.
Miklos does not disclose:
the designated level of uncertainty associated with the carbon content in the unit of land is based on a confidence interval of the total carbon content in the unit of land.  

Gibbs further teaches:
“Once a country’s forest strata have been identified, the layout and number of plots needed to achieve a desired level of precision can be determined based on standards of acceptable sampling error” (p. 6, col. 2, lines 12-15: the number of plots (locations) is determined based on standards of acceptable sampling error (analogous to confidence interval) in order to achieve a desired level of precision).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to incorporate the designated level of uncertainty associated with the carbon content in the unit of land based on a confidence interval of the total carbon content in the unit of land, in order to achieve a desired level of precision, as discussed by Gibbs (p. 6, col. 2, lines 12-15).

Regarding claim 3. 
Miklos in view of Gibbs discloses all the features of claim 1 as described above.
Miklos does not disclose:
obtaining the estimated spatial distribution of carbon content in the unit of land comprises obtaining a regional prediction of spatial distribution of carbon content in the unit of land.

Gibbs further teaches:
“Brown developed rule-based models based on climate, soils, topographic, population and land-use information to spatially extrapolate forest inventory data archived by the FAO and produce maps of forest carbon stocks in the 1980s (Brown et al 1993, Iverson et al 1994, Brown and Gaston 1995, Gaston et al 1998)” (p. 8, col. 1, par. 1: rule-based models based on information associated with the unit of land have been developed to extrapolate forest inventory data (analogous to carbon distribution) and produce maps of forest carbon stocks (see for example Fig. 2 which shows a regional map of carbon content)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to obtain the estimated spatial distribution of carbon content in the unit of land by obtaining a regional prediction of spatial distribution of carbon content in the unit of land, in order to provide initial estimates for the entire area of study for spatially improving the determination of total carbon content.

Regarding claim 4. 
Miklos in view of Gibbs discloses all the features of claim 1 as described above.
Miklos does not explicitly disclose:
downscaling the information associated with the unit of land.

However, Miklos teaches:
“Spatial data obtained from the M-SP survey were interpolated to a regular 5m x 5m grid by block kriging. These include: EM38 ECa; EM31 ECa; gamma radiometric potassium, thorium, uranium; total count; elevation; slope; aspect; plan curvature; profile curvature; and topographic wetness index” (p. 252, section “Results and discussion”: information associated with the unit of land (a farm) such as elevation and topographic characteristics were interpolated (analogous to downscaling) to obtain a spatial resolution of 5m x 5m, with this information being useful for predicting total soil carbon (see p. 254, col. 1, section “Mapping soil carbon”)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to downscale the information associated with the unit of land, in order to improve the data resolution for producing detailed predictions of total carbon content in the unit of land.

Regarding claim 5. 
Miklos in view of Gibbs discloses all the features of claim 1 as described above.
Miklos further discloses:
determining the sample carbon content for at least one of the randomly selected locations comprises determining sample carbon content in at least one layer of measured mass of soil over a determined area of the unit of land (p. 249, col. 2, section “Stratification and soil sampling”: soil cores were collected for each sampling site, the cores being subsampled at different depth increments (layers) (see also p. 251, col. 2 regarding estimation of soil carbon)).  

Regarding claim 6. 
Miklos in view of Gibbs discloses all the features of claim 5 as described above.
Miklos further discloses:
determining the sample carbon content for the at least one of the randomly selected locations comprises determining at least one of: a cutting shoe diameter, a push depth, and a hole depth, associated with the measured mass of soil (p. 249, section “Stratification and soil sampling”: soil cores (hole depth) were collected for carbon content determination).      

Regarding claim 9. 
Miklos in view of Gibbs discloses all the features of claim 1 as described above.
Miklos further discloses:
reporting the determined sample carbon content for at least one of the randomly selected locations by at least one of absolute weight of carbon, absolute mass of carbon, percentage weight of carbon, percentage mass of carbon, fractional weight of carbon and fractional mass of carbon (p. 251, col. 2: Total, inorganic and organic soil carbon contents are reported as kg/m2).

Regarding claim 10. 
Miklos in view of Gibbs discloses all the features of claim 1 as described above.
Miklos further discloses:
determining the total carbon content in the unit of land comprises determining total carbon content in a predetermined mass of soil per unit area of the unit of land (p. 251, col. 2: Total, inorganic and organic carbon contents are reported as kg/m2).      

Regarding claim 11.
Miklos in view of Gibbs discloses all the features of claim 1 as described above.
Miklos further discloses:
stratifying the unit of land into the plurality of strata comprises stratifying the unit of land into a designated quantity of strata (Fig. 5; p. 249, col. 2, section “Stratification and soil sampling”: k-clustering was performed to determine the spatial distribution of 20 soil sampling strata).                                    

Regarding claim 13. 
Miklos in view of Gibbs discloses all the features of claim 1 as described above.
Miklos further discloses:
stratifying the unit of land into the plurality of strata comprises determining a stratum boundary between the designated quantity of strata (Fig. 5: by stratifying the unit of land into the plurality of strata, stratum boundaries are determined in order to create spatial map).

Regarding claim 19. 
Miklos in view of Gibbs discloses all the features of claim 1 as described above.
Miklos does not disclose:
the information associated with the unit of land with soil carbon distribution is selected from the group consisting of: terrain information, gamma radiometric information, climate information, geologic information, regolith information, information associated with a regional prediction of spatial distribution of carbon content, land use classification information, soil survey data, and known soil carbon information associated with the unit of land.

Gibbs further teaches:
	“Information on soil types, drainage class, elevation, topography and land-use history are likely universally important to understanding the spatial distribution of carbon stocks” (p. 6, col. 2, lines 2-5: information associated with the unit of land such as soil types, elevation, topography, land-use history, etc., are useful for understanding the spatial distribution of carbon stocks); and
“Brown developed rule-based models based on climate, soils, topographic, population and land-use information to spatially extrapolate forest inventory data archived by the FAO and produce maps of forest carbon stocks in the 1980s (Brown et al 1993, Iverson et al 1994, Brown and Gaston 1995, Gaston et al 1998)” (p. 8, col. 1, par. 1: rule-based models based on information associated with the unit of land have been developed to extrapolate forest inventory data (analogous to soil carbon distribution) and produce maps of forest carbon stocks (see for example Fig. 2)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to select the information associated with the unit of land with soil carbon distribution from the group consisting of: terrain information, gamma radiometric information, climate information, geologic information, regolith information, information associated with a regional prediction of spatial distribution of carbon content, land use classification information, soil survey data, and known soil carbon information associated with the unit of land, in order to produce reliable maps of forest carbon stocks utilizing important information needed to understand the spatial distribution of carbon content.

Regarding claim 20. 
Miklos discloses: 
A method of quantifying soil carbon sequestered in a unit of land (Fig. 3; p. 249, col. 1, section – “Overview of processes”: a process for mapping soil carbon in a unit of land (e.g., farm) is presented), the method comprising:
i) stratifying the unit of land into a plurality of strata (Fig. 3 – “Strata Sampling Design”; p. 249, col. 2, section “Stratification and soil sampling”: stratification of unit of land was based on interpolated sensor measurements (M-SP) resulting in 20 soil sampling strata); 
(ii) determining a quantity of locations (Fig. 3 - “Soil Sampling (stratified random)”; p. 249, col. 2, section “Stratification and soil sampling”: stratified random sampling was performed to determine 3 soil sampling sites within each stratum of the 20 soil sampling strata obtained (see Fig. 5); examiner interprets a quantity of locations is first determined in order to select the actual locations for sampling);
(iii) randomly selecting a location for each of the determined quantity of locations to form a first set of locations, wherein the first set of locations are allocated between the plurality of strata (Fig. 3 - “Soil Sampling (stratified random)”; p. 249, col. 2, section “Stratification and soil sampling”: stratified random sampling was performed to determine 3 soil sampling sites within each stratum of the 20 soil sampling strata obtained (see Fig. 5); examiner interprets a quantity of locations is first determined in order to select the actual locations for sampling);
(iv) during a first period of time, for each of the first set of locations, determining a first sample carbon content (Fig. 3 - “Point estimates of Carbon”; p. 249-250, sections “MIR Spectroscopy/Spectral calibration”: collected samples are analyzed using laboratory techniques to determine total/organic/inorganic carbon content); and 
(v) determining, at least partially based on the determined first sample carbon contents for the first set of locations, a first total carbon content in the unit of land (Fig. 3 – “Carbon estimates of stratified areas/Continuous Soil Carbon Maps”; p. 250-252, section “Soil carbon mapping”: class maps of soil carbon are generated based on carbon data obtained from sampling and models).

Miklos does not explicitly disclose:
(vi) randomly selecting a location for each of the determined quantity of locations to form a second set of locations, wherein the second set of locations are allocated between the plurality of strata;
(vii) during a second period of time, for each of the second set of locations, determining a second sample carbon content; 
(viii) determining, at least partially based on the determined second sample carbon contents for the second set of locations, a second total carbon content in the unit of land; and 
(ix) determining an amount of sequestered carbon in the unit of land between the first period of time and the second period of time.  

However, Miklos teaches:
“The market for soil carbon trading has been slow to develop because the requirements are that the commodity must be clearly identified, and reliably and consistently measured, so that both short-term and long-term monitoring of carbon sequestration can be undertaken” (p. 248, col. 2, lines 1-5: confident measurements and analysis need to be done in order to monitor carbon sequestration), and
“This area was sampled for soil C in 1985 (McGarry et al. 1989), with 14 sampling sites on the farm.  We compared measurements of organic C storage between 1985 and 2007 from these 14 sites.  Figure 9 shows a decrease of organic carbon with a mean of 0.6 kg/m2; although the means for 1985 and 2007 are not statistically different, the data show a trend to a drop in organic carbon which may be due to agricultural practices” (p. 255, col. 2, lines 22-28; p. 256, col. 1, line 1: examiner interprets same procedure can be applied during both campaigns using same sampling sites, with a difference between the two results being calculated for trend evaluation (i.e., a decrease of organic carbon with a mean of 0.6 kg/m2); however, the procedure could be applied using random sampling during both campaigns in order to avoid fraudulent practices).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos to (vi) randomly select a location for each of the determined quantity of locations to form a second set of locations, wherein the second set of locations are allocated between the plurality of strata; (vii) during a second period of time, for each of the second set of locations, determine a second sample carbon content; (viii) determine, at least partially based on the determined second sample carbon contents for the second set of locations, a second total carbon content in the unit of land; and (ix) determine an amount of sequestered carbon in the unit of land between the first period of time and the second period of time, in order to avoid fraudulent practices while obtaining a possible indication of the effects of agricultural procedures, as discussed by Miklos (p. 255, col. 2, lines 25-28; p. 256, col. 1, line 1).

Miklos does not disclose:
(a) obtaining an estimated spatial distribution of carbon content in the unit of land by: 
(i) correlating information associated with the unit of land with soil carbon distribution, and 
(ii) inputting the correlated information into a carbon content prediction model to predict the estimated spatial distribution of carbon content in the unit of land; and 
(b) thereafter, independently auditing the obtained estimated spatial distribution of carbon content in the unit of land by (i)-(v), wherein: 
(i) stratifying the unit of land into a plurality of strata based, at least in part, on the obtained estimated spatial distribution of carbon content; 
(ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land. 

Regarding (a) obtaining an estimated spatial distribution of carbon content in the unit of land; and (b) thereafter, independently auditing the obtained estimated spatial distribution of carbon content in the unit of land by (i)-(v), wherein: (i) stratifying the unit of land into a plurality of strata based, at least in part, on the obtained estimated spatial distribution of carbon content, and (ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land, Gibbs teaches:
“Systematic and random sampling designs are the two broad types of schemes used to estimate forest carbon stocks at the country level (Paciomik and Rypdal 2003). Systematic sampling uses a regularly spaced grid to identify plot locations across an entire region, while random sampling chooses plot locations by chance. Without stratification, both schemes may over- or under-sample because patterns in nature are inherently clumpy and not likely to be randomly distributed. Stratification of systematic and random sampling schemes by broad forest types greatly increases survey efficiency by reducing unnecessary sampling and ensuring that major variation has been captured. It is important to assess how forest carbon stocks vary across a country before designing a stratified sampling scheme (Brown 2002). This information is used to define sampling strata or broad forest categories with similar forest carbon stocks … Once a country’s forest strata have been identified, the layout and number of plots needed to achieve a desired level of precision can be determined based on standards of acceptable sampling error” (p. 6, col. 1, line 3 – col. 2, line 15: assessment of carbon stocks variation in a country (analogous to estimated spatial distribution of soil carbon content) are important for defining a stratified sampling scheme for inferring (analogous to auditing) carbon stocks for a unit of land (e.g., forest, see p. 5, col. 2, lines 5-7); without stratification, sampling techniques may over- or under-sample, therefore, in order to increase survey efficiency, the number of plots (locations) is determined after strata (which is defined based on assessment of carbon stocks variation) have been identified and based on standards of acceptable sampling error (designated level of uncertainty)); and
“Country-level forest carbon stocks can then be estimated using the statistically sampled ground-based data. Allometric relationships are first applied to the ground-based forest measurements to estimate the average carbon stocks in each forest strata (Forest C/ha). A country’s forest carbon stocks can then be estimated by applying the average carbon density values across a national land-cover map or to a forest statistics table with the same forest strata” (p. 7, col. 1, lines 3-11: country-level forest carbon stocks (analogous to soil carbon map) are created using sample ground-based data).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to (a) obtain an estimated spatial distribution of carbon content in the unit of land; and (b) thereafter, independently audit the obtained estimated spatial distribution of carbon content in the unit of land by (i)-(ix), wherein: (i) stratifying the unit of land into a plurality of strata based, at least in part, on the obtained estimated spatial distribution of carbon content, and (ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land, motivated by Gibbs teaching about how carbon stocks variation across a country is important to assess before designing a stratified sampling scheme, the suggestion about sampling schemes over- or under-sampling without stratification (which is based on assessment of carbon stocks variation), and also the recommendation about the number of plots (locations) needed to achieve a desired level of precision being determined based on standards of acceptable sampling error, in order to use the initial estimate (i.e., estimated spatial distribution of carbon content in the unit of land) to better stratify and sample the land in Miklos’ technique and result in a better final determination of total carbon content by Miklos.

Regarding (a) obtaining an estimated spatial distribution of carbon content in the unit of land by: (i) correlating information associated with the unit of land with soil carbon distribution, and (ii) inputting the correlated information into a carbon content prediction model to predict the estimated spatial distribution of carbon content in the unit of land, Gibbs further teaches:
	“Information on soil types, drainage class, elevation, topography and land-use history are likely universally important to understanding the spatial distribution of carbon stocks” (p. 6, col. 2, lines 2-5: information associated with the unit of land such as soil types, elevation, topography, land-use history, etc., are useful for understanding the spatial distribution of carbon stocks); and
“Brown developed rule-based models based on climate, soils, topographic, population and land-use information to spatially extrapolate forest inventory data archived by the FAO and produce maps of forest carbon stocks in the 1980s (Brown et al 1993, Iverson et al 1994, Brown and Gaston 1995, Gaston et al 1998)” (p. 8, col. 1, par. 1: rule-based models based on information associated with the unit of land have been developed to extrapolate forest inventory data (analogous to soil carbon distribution) and produce maps of forest carbon stocks (see for example Fig. 2)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to (a) obtain an estimated spatial distribution of soil carbon content in the unit of land by: (i) correlating information associated with the unit of land with soil carbon distribution, and (ii) inputting the correlated information into a carbon content prediction model to predict the estimated spatial distribution of carbon content, in order to produce reliable maps of carbon content utilizing important information needed to understand the spatial distribution of carbon content.

Regarding claim 21. 
Miklos in view of Gibbs discloses all the features of claim 20 as described above.
Miklos does not disclose:
the designated level of uncertainty associated with the carbon content in the unit of land is based on a confidence interval of the total carbon content in the unit of land.  

Gibbs further teaches:
“Once a country’s forest strata have been identified, the layout and number of plots needed to achieve a desired level of precision can be determined based on standards of acceptable sampling error” (p. 6, col. 2, lines 12-15: the number of plots (locations) is determined based on standards of acceptable sampling error (analogous to confidence interval) in order to achieve a desired level of precision).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to incorporate the designated level of uncertainty associated with the carbon content in the unit of land based on a confidence interval of the total carbon content in the unit of land, in order to achieve a desired level of precision, as discussed by Gibbs (p. 6, col. 2, lines 12-15).

Regarding claim 23. 
Miklos in view of Gibbs discloses all the features of claim 20 as described above.
Miklos does not explicitly disclose:
determining the amount of sequestered carbon comprises determining a difference between the first total carbon content in the unit of land and the second total carbon content in the unit of land.  

However, Miklos further teaches:
“The market for soil carbon trading has been slow to develop because the requirements are that the commodity must be clearly identified, and reliably and consistently measured, so that both short-term and long-term monitoring of carbon sequestration can be undertaken” (p. 248, col. 2, lines 1-5: confident measurements and analysis need to be done in order to monitor carbon sequestration), and
“This area was sampled for soil C in 1985 (McGarry et al. 1989), with 14 sampling sites on the farm.  We compared measurements of organic C storage between 1985 and 2007 from these 14 sites.  Figure 9 shows a decrease of organic carbon with a mean of 0.6 kg/m2; although the means for 1985 and 2007 are not statistically different, the data show a trend to a drop in organic carbon which may be due to agricultural practices” (p. 255, col. 2, lines 22-28; p. 256, col. 1, line 1: examiner interprets same procedure can be applied during both campaigns using same sampling sites, with a difference between the two results being calculated for trend evaluation (i.e., a decrease of organic carbon with a mean of 0.6 kg/m2)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to determine the amount of sequestered carbon by determining a difference between the first total carbon content in the unit of land and the second total carbon content in the unit of land, in order to avoid fraudulent practices while obtaining a possible indication of the effects of agricultural procedures, as discussed by Miklos (p. 255, col. 2, lines 25-28; p. 256, col. 1, line 1).

Regarding claim 24. 
Miklos discloses: 
A method of quantifying soil carbon sequestered in a unit of land (Fig. 3; p. 249, col. 1, section – “Overview of processes”: a process for mapping soil carbon in a unit of land (e.g., farm) is presented), the method comprising:
i) stratifying the unit of land into a plurality of strata (Fig. 3 – “Strata Sampling Design”; p. 249, col. 2, section “Stratification and soil sampling”: stratification of unit of land was based on interpolated sensor measurements (M-SP) resulting in 20 soil sampling strata); 
(ii) determining a quantity of locations (Fig. 3 - “Soil Sampling (stratified random)”; p. 249, col. 2, section “Stratification and soil sampling”: stratified random sampling was performed to determine 3 soil sampling sites within each stratum of the 20 soil sampling strata obtained (see Fig. 5); examiner interprets a quantity of locations is first determined in order to select the actual locations for sampling);
(iii) randomly selecting a location for each of the determined quantity of locations to form a first set of locations, wherein the first set of locations are allocated between the plurality of strata (Fig. 3 - “Soil Sampling (stratified random)”; p. 249, col. 2, section “Stratification and soil sampling”: stratified random sampling was performed to determine 3 soil sampling sites within each stratum of the 20 soil sampling strata obtained (see Fig. 5); examiner interprets a quantity of locations is first determined in order to select the actual locations for sampling);
(iv) during a first period of time, for each of the first set of locations, determining a first sample carbon content (Fig. 3 - “Point estimates of Carbon”; p. 249-250, sections “MIR Spectroscopy/Spectral calibration”: collected samples are analyzed using laboratory techniques to determine total/organic/inorganic carbon content); and 
(v) determining, at least partially based on the determined first sample carbon contents for the first set of locations, a first total carbon content in the unit of land (Fig. 3 – “Carbon estimates of stratified areas/Continuous Soil Carbon Maps”; p. 250-252, section “Soil carbon mapping”: class maps of soil carbon are generated based on carbon data obtained from sampling and models).

Miklos does not explicitly disclose:
(vi) re-stratifying the unit of land into a plurality of re-stratified strata based, at least in part, on the first sample carbon content; 
(vii) randomly selecting a location for each of the determined quantity of locations to form a second set of locations, wherein the second set of locations are allocated between the plurality of re-stratified strata; 
(viii) during a second period of time, for each of the second set of locations, determining a second sample carbon content; 
(ix) determining, at least partially based on the determined second sample carbon contents for the second set of locations, a second total carbon content in the unit of land; and 
(x) determining an amount of sequestered carbon in the unit of land between the first period of time and the second period of time.  

However, Miklos teaches:
“The market for soil carbon trading has been slow to develop because the requirements are that the commodity must be clearly identified, and reliably and consistently measured, so that both short-term and long-term monitoring of carbon sequestration can be undertaken” (p. 248, col. 2, lines 1-5: confident measurements and analysis need to be done in order to monitor carbon sequestration), and
“This area was sampled for soil C in 1985 (McGarry et al. 1989), with 14 sampling sites on the farm.  We compared measurements of organic C storage between 1985 and 2007 from these 14 sites.  Figure 9 shows a decrease of organic carbon with a mean of 0.6 kg/m2; although the means for 1985 and 2007 are not statistically different, the data show a trend to a drop in organic carbon which may be due to agricultural practices” (p. 255, col. 2, lines 22-28; p. 256, col. 1, line 1: examiner interprets same procedure can be applied during both campaigns using same sampling sites, with a difference between the two results being calculated for trend evaluation (i.e., a decrease of organic carbon with a mean of 0.6 kg/m2); however, the procedure could be applied using random sampling during both campaigns in order to avoid fraudulent practices).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos to (vi) re-stratify the unit of land into a plurality of re-stratified strata based, at least in part, on the first sample carbon content; (vii) randomly select a location for each of the determined quantity of locations to form a second set of locations, wherein the second set of locations are allocated between the plurality of re-stratified strata; (viii) during a second period of time, for each of the second set of locations, determine a second sample carbon content; (ix) determine, at least partially based on the determined second sample carbon contents for the second set of locations, a second total carbon content in the unit of land; and (x) determine an amount of sequestered carbon in the unit of land between the first period of time and the second period of time, in order to avoid fraudulent practices while obtaining a possible indication of the effects of agricultural procedures, as discussed by Miklos (p. 255, col. 2, lines 25-28; p. 256, col. 1, line 1).

Miklos does not disclose:
(a) obtaining an estimated spatial distribution of carbon content in the unit of land by: 
(i) correlating information associated with the unit of land with soil carbon distribution, and 
(ii) inputting the correlated information into a carbon content prediction model to predict the estimated spatial distribution of carbon content; and
(b) thereafter, independently auditing the obtained estimated spatial distribution of carbon content in the unit of land by (i)-(x), wherein: 
(i) stratifying the unit of land into a plurality of strata based, at least in part, on the obtained estimated spatial distribution of carbon content; 
(ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land. 

Regarding (a) obtaining an estimated spatial distribution of carbon content in the unit of land; and (b) thereafter, independently auditing the obtained estimated spatial distribution of carbon content in the unit of land by (i)-(x), wherein: (i) stratifying the unit of land into a plurality of strata based, at least in part, on the obtained estimated spatial distribution of carbon content, and (ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land, Gibbs teaches:
“Systematic and random sampling designs are the two broad types of schemes used to estimate forest carbon stocks at the country level (Paciomik and Rypdal 2003). Systematic sampling uses a regularly spaced grid to identify plot locations across an entire region, while random sampling chooses plot locations by chance. Without stratification, both schemes may over- or under-sample because patterns in nature are inherently clumpy and not likely to be randomly distributed. Stratification of systematic and random sampling schemes by broad forest types greatly increases survey efficiency by reducing unnecessary sampling and ensuring that major variation has been captured. It is important to assess how forest carbon stocks vary across a country before designing a stratified sampling scheme (Brown 2002). This information is used to define sampling strata or broad forest categories with similar forest carbon stocks … Once a country’s forest strata have been identified, the layout and number of plots needed to achieve a desired level of precision can be determined based on standards of acceptable sampling error” (p. 6, col. 1, line 3 – col. 2, line 15: assessment of carbon stocks variation in a country (analogous to estimated spatial distribution of soil carbon content) are important for defining a stratified sampling scheme for inferring (analogous to auditing) carbon stocks for a unit of land (e.g., forest, see p. 5, col. 2, lines 5-7); without stratification, sampling techniques may over- or under-sample, therefore, in order to increase survey efficiency, the number of plots (locations) is determined after strata (which is defined based on assessment of carbon stocks variation) have been identified and based on standards of acceptable sampling error (designated level of uncertainty)); and
“Country-level forest carbon stocks can then be estimated using the statistically sampled ground-based data. Allometric relationships are first applied to the ground-based forest measurements to estimate the average carbon stocks in each forest strata (Forest C/ha). A country’s forest carbon stocks can then be estimated by applying the average carbon density values across a national land-cover map or to a forest statistics table with the same forest strata” (p. 7, col. 1, lines 3-11: country-level forest carbon stocks (analogous to soil carbon map) are created using sample ground-based data).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to (a) obtain an estimated spatial distribution of carbon content in the unit of land; and (b) thereafter, independently audit the obtained estimated spatial distribution of carbon content in the unit of land by (i)-(x), wherein: (i) stratifying the unit of land into a plurality of strata based, at least in part, on the obtained estimated spatial distribution of carbon content, and (ii) determining a quantity of locations based on the obtained estimated spatial distribution of carbon content in the unit of land and a designated level of uncertainty associated with the carbon content in the unit of land, motivated by Gibbs teaching about how carbon stocks variation across a country is important to assess before designing a stratified sampling scheme, the suggestion about sampling schemes over- or under-sampling without stratification (which is based on assessment of carbon stocks variation), and also the recommendation about the number of plots (locations) needed to achieve a desired level of precision being determined based on standards of acceptable sampling error, in order to use the initial estimate (i.e., estimated spatial distribution of soil carbon content in the unit of land) to better stratify and sample the land in Miklos’ technique and result in a better final determination of total soil carbon content by Miklos.

Regarding (a) obtaining an estimated spatial distribution of carbon content in the unit of land by: (i) correlating information associated with the unit of land with soil carbon distribution, and (ii) inputting the correlated information into a carbon content prediction model to predict the estimated spatial distribution of carbon content in the unit of land, Gibbs further teaches:
	“Information on soil types, drainage class, elevation, topography and land-use history are likely universally important to understanding the spatial distribution of carbon stocks” (p. 6, col. 2, lines 2-5: information associated with the unit of land such as soil types, elevation, topography, land-use history, etc., are useful for understanding the spatial distribution of carbon stocks); and
“Brown developed rule-based models based on climate, soils, topographic, population and land-use information to spatially extrapolate forest inventory data archived by the FAO and produce maps of forest carbon stocks in the 1980s (Brown et al 1993, Iverson et al 1994, Brown and Gaston 1995, Gaston et al 1998)” (p. 8, col. 1, par. 1: rule-based models based on information associated with the unit of land have been developed to extrapolate forest inventory data (analogous to soil carbon distribution) and produce maps of forest carbon stocks (see for example Fig. 2)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to (a) obtain an estimated spatial distribution of soil carbon content in the unit of land by: (i) correlating information associated with the unit of land with soil carbon distribution, and (ii) inputting the correlated information into a carbon content prediction model to predict the estimated spatial distribution of carbon content, in order to produce reliable maps of carbon content utilizing important information needed to understand the spatial distribution of carbon content.

Regarding claim 25. 
Miklos in view of Gibbs discloses all the features of claim 24 as described above.
Miklos does not disclose:
the designated level of uncertainty associated with the carbon content in the unit of land is based on a confidence interval of the total carbon content in the unit of land.  

Gibbs further teaches:
“Once a country’s forest strata have been identified, the layout and number of plots needed to achieve a desired level of precision can be determined based on standards of acceptable sampling error” (p. 6, col. 2, lines 12-15: the number of plots (locations) is determined based on standards of acceptable sampling error (analogous to confidence interval) in order to achieve a desired level of precision).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs to incorporate the designated level of uncertainty associated with the carbon content in the unit of land based on a confidence interval of the total carbon content in the unit of land, in order to achieve a desired level of precision, as discussed by Gibbs (p. 6, col. 2, lines 12-15).

Claims 7-8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miklos, in view of Gibbs and Graham, and in further view of  Simbahan (Simbahan, G. C. et al. “Sampling optimization based on secondary information and its utilization in soil carbon mapping” Geoderma, 2006, vol. 133, pp. 345-362, IDS record), hereinafter ‘Simbahan’.                   
Regarding claim 7. 
Miklos in view of Gibbs discloses all the features of claim 1 as described above.
Miklos does not disclose:
determining the sample carbon content for at least one of the randomly selected locations comprises determining composite carbon content from the at least one randomly selected location.

Simbahan teaches:
determining the sample carbon content for at least one of the randomly selected locations comprises determining composite carbon content from the at least one randomly selected location (p. 349, col. 1, line 40 - col. 2, line 4: soil organic carbon stock was calculated for each sampling point from measurements of soil C mass fraction and bulk density in different depths of two composite soil samples (see abstract regarding stratified random sampling techniques)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs, and in further view of Simbahan, to determine the sample carbon content for at least one of the randomly selected locations by determining composite carbon content from the at least one randomly selected location, in order to provide a more robust method to quantify total carbon content.

Regarding claim 8. 
Miklos, in view of Gibbs and Simbahan, discloses all the features of claim 7 as described above.
Miklos does not disclose:
determining composite carbon content from the at least one of the randomly selected locations includes compositing at least two layers of equal mass of soil from the at least one of the randomly selected locations.  

Simbahan further teaches:
determining composite carbon content from the at least one of the randomly selected locations includes compositing at least two layers of equal mass of soil from the at least one of the randomly selected locations (p. 349, col. 1, line 47 - col. 2, line 4: soil organic carbon stock was calculated for each sampling point from measurements of soil C mass fraction and bulk density in different depths of two composite soil samples (see abstract regarding stratified random sampling techniques)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos, in view of Gibbs and Simbahan, to determine composite carbon content from the at least one of the randomly selected locations by compositing at least two layers of equal mass of soil from the at least one of the randomly selected locations, in order to provide an accurate composite carbon content.

Regarding claim 14. 
Miklos in view of Gibbs discloses all the features of claim 13 as described above.
Miklos does not disclose:
determining the stratum boundary is based, at least in part, on the estimated spatial distribution of carbon content in the unit of land.

Simbahan teaches:
determining the one or more stratum boundaries includes determining the one or more stratum boundaries based, at least partly, on the estimated spatial distribution (p. 350, col. 1, lines 34-41; col. 2, line 1; p. 355, col. 1, lines 14-30: contour plots (analogous to estimated spatial distribution) were used to determine optimum number of clusters (strata), which implies determination of boundaries).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs, and in further view of Simbahan, to determine the stratum boundary based, at least in part, on the estimated spatial distribution of carbon content in the unit of land, in order to accurately capture the variation of the information used to determine carbon content.

Claims 12 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miklos, in view of Gibbs, in further view of Peltoniemi (Peltoniemi, M. et al. “Stratification of Regional Sampling by Model-Predicted Changes of Carbon Stocks in Forested Mineral Soils” Silva Fennica, 2007, vol. 41(3), pp 527-539, IDS record), hereinafter ‘Peltoniemi’.
Regarding claim 12. 
Miklos in view of Gibbs discloses all the features of claim 11 as described above.
Miklos does not disclose:
the quantity of strata is up to seven strata.

Peltoniemi teaches:
“The optimal number of strata is strongly case dependent, but empirical results rarely support more than 6 strata (Cochran 1977). In this study, we varied the number of strata, G, from 1 to 7” (p. 530, col. 2, last par.: optimal number of strata depends on the study, with Peltoniemi’s study using 7 strata (see p. 532, col. 2, section “3.1 Strata”, par. 2)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs, and in further view of Peltoniemi, to use the quantity of strata up to seven strata, in order to accurately capture the variation of the information used to determine carbon content, while optimally choosing the quantity of strata according to the case study.

Regarding claim16. 
Miklos in view of Gibbs discloses all the features of claim 3 as described above.
Miklos does not disclose:
determining the stratum boundaries comprises determining an optimum stratum boundary under Neyman allocation.   

Peltoniemi teaches:
determining the stratum boundaries comprises determining an optimum stratum boundary under Neyman allocation (p. 528, col. 1, par. 3; p. 532, col. 2, lines 6-9), stratum boundaries for G strata under optimal Neyman allocation were computed).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs, and in further view of Peltoniemi, to determine the stratum boundaries by determining an optimum stratum boundary under Neyman allocation, in order to maximize survey precision.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miklos, in view of Gibbs and Simbahan, and in further view of Peltoniemi.
Regarding claim 15. 
Miklos, in view of Gibbs and Simbahan, discloses all the features of claim 14 as described above.
Miklos does not disclose:
determining the stratum boundary is based, at least in part, on a cumulative function of the square root of frequencies of occurrence of carbon derived from the estimated spatial distribution of carbon content in the unit of land.

Peltoniemi teaches:
“Approximately optimal stratum boundaries are then obtained using cumulative function, F(y), calculated from the square root of probability density function, f(y) (Dalenius and Hodges Jr.1959, Cochran 1977) … with density f(w) estimated from the distribution of predicted C stock changes, yi, over all plots. Equal sized intervals, which form the strata, are divided on F-scale” (p. 530, col. 2, par. 2: optimal stratum boundaries are determined using the cumulative function of the square root of probability density function (frequencies of occurrence of carbon) estimated from the distribution of predicted carbon stocks (spatial distribution of carbon content)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos, in view of Gibbs and Simbahan, and in further view of Peltoniemi to determine the one or more stratum boundaries by determining the stratum boundaries based, at least partly, on a cumulative function of the square root of frequencies of occurrence of soil carbon derived from the estimated spatial distribution of soil carbon content, in order to consider the optimal calculations of stratum boundaries as a baseline for the study.

Claims 17-18, 22 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miklos, in view of Gibbs, and in further view of Graham (Graham et al.; Fire and Terrain Controls on Soil Carbon in Chaparral Watersheds, 2001-2006 Mission Kearney Foundation of Soil Science: Soil Carbon and California’s Terrestrial Ecosystems Final Report: 2002019, 1/1/2003-12/31/2004; Nov. 2007, IDS record),  hereinafter ‘Graham’.
Regarding claim 17. 
Miklos in view of Gibbs discloses all the features of claim 1 as described above.
Miklos does not disclose:
the determination of the sample carbon content for at least one of the randomly selected locations comprises using at least one of a CNS analyzer and a near infrared spectroscopic analyzer to determine the sample carbon content.  

Graham teaches:
using at least one of a CNS analyzer and a near infrared spectroscopic analyzer to determine the sample carbon content (p. 5, par. 3: soil samples are analyzed for total carbon content using a CNS analyzer).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs, and in further view of Graham, to determine sample soil carbon content using a CNS analyser, in order to provide reliable carbon content information.

Regarding claim 18. 
Miklos, in view of Gibbs and Graham, discloses all the features of claim 17 as described above.
Miklos further discloses:
the sample carbon content is determined from one of a hole pushed in the ground, a core pulled from the ground and a surface of the ground (p. 249, section “Stratification and soil sampling”: soil cores were collected for carbon content determination).      

Regarding claim 22. 
Miklos in view of Gibbs discloses all the features of claim 20 as described above.
Miklos does not disclose:
at least one of the determination of the first sample carbon content for at least one location of the first set of locations and the determination of the second sample carbon content for at least one location of the second set of locations is associated with a use of at least one of a CNS analyzer and a near infrared spectroscopic analyzer.  

Graham teaches:
using at least one of a CNS analyser and a near infrared spectroscopic analyser to determine a sample carbon content (p. 5, par. 3: soil samples are analyzed for total carbon content using a CNS analyzer).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs, and in further view of Graham, to incorporate at least one of the determination of the first sample carbon content for at least one location of the first set of locations and the determination of the second sample carbon content for at least one location of the second set of locations associated with a use of at least one of a CNS analyzer and a near infrared spectroscopic analyzer, in order to provide reliable carbon content information.

Regarding claim 26. 
Miklos in view of Gibbs discloses all the features of claim 24 as described above.
Miklos does not disclose:
at least one of the determination of the first sample carbon content associated with at least one location of the first set of locations and the determination of the second sample carbon content associated with at least one location of the second set of locations is associated with a use of at least one of a CNS analyzer and a near infrared spectroscopic analyzer.

Graham teaches:
using at least one of a CNS analyser and a near infrared spectroscopic analyser to determine a sample carbon content (p. 5, par. 3: soil samples are analyzed for total carbon content using a CNS analyzer).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miklos in view of Gibbs, and in further view of Graham, to incorporate at least one of the determination of the first sample carbon content associated with at least one location of the first set of locations and the determination of the second sample carbon content associated with at least one location of the second set of locations associated with a use of at least one of a CNS analyzer and a near infrared spectroscopic analyzer, in order to provide reliable carbon content information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
• 	HOOD ARCHIE et al., US 3508877 A, PROCESS FOR MEASURING THE LIVE
CARBON CONTENT OF ORGANIC SAMPLES
Reference discloses measuring carbon content of organic samples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA M CORDERO/Primary Examiner, Art Unit 2857